Citation Nr: 0508384	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-13 451A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for  retinal and 
vitreous hemorrhage with retinal scar of the left eye, 
currently evaluated as 30 percent disabling effective from 
May 1998.

2.  Entitlement to service connection for  post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The appellant had active service from April 1968 to April 
1970, including service in the Republic of Vietnam from 
September 16, 1968 to September 5, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a June 2003 rating decision, the RO increased the rating 
for the left eye disability from 0 to 30 percent, effective 
from May 1998. Because the increase in the evaluation of the 
veteran's left eye disability does not represent the maximum 
rating available for this disability, the veteran's claim for 
an increased evaluation for this condition remains in 
appellate status. AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).

In his June 1999 VA Form 9 substantive appeal, the veteran 
requested a hearing. However, in a December 2004 letter 
through his representative, he withdrew his request. 
Accordingly, the Board considers the request for a hearing 
withdrawn. 

In February 2005, after the claims folder was forwarded to 
the Board, the Board received additional medical evidence 
from the veteran relevant to a hearing disability that was 
previously denied in a December 1971 rating decision. This 
matter has not been adjudicated by the RO and is not properly 
before the Board. Accordingly, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND 
following the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issue herein decided has 
been accomplished.

2.  The left eye disability is manifested primarily by 
unilateral impairment of field vision and concentric 
contraction of visual field to 5 degrees with decreased 
visual acuity; the visual acuity of the non-service-connected 
right eye is considered normal for VA compensation purposes. 
Blindness or loss of vision with enucleation is not 
demonstrated.

3.  Blindness in the right eye has not been demonstrated and 
there is no service-connected pathology of the right eye.  It 
is considered normal for rating purposes.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent, for retinal and vitreous hemorrhage with retinal 
scar, have not been met. 38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.7, 4.75, 4.76, 4.80; 
4.84a; Diagnostic Codes 6074, 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through the rating decisions, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letters dated in December 
2002 and December 2003, the veteran has been informed of the 
evidence and information necessary to substantiate his claim 
for an increased rating, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, and the assistance that VA would provide in 
obtaining evidence and information on his behalf. Moreover, 
since the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the veteran filed his claim in 1998, prior to 
enactment of the VCAA. However, the RO readjudicated the 
veteran's claim on a de novo basis following compliance with 
the notice requirements of the VCAA and the implementing 
regulations. There is no indication or reason to believe that 
its decision would have been different had the claim not been 
previously adjudicated. Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

The record also reflects that all identified post-service 
records relevant to the left eye disability have been 
obtained. The veteran has been afforded appropriate VA 
examination. The veteran is currently rated as 30 percent 
disabling for the service-connected left eye, and even if the 
veteran were presumed blind in the left eye, a higher rating 
would not be available under these facts. Thus the Board 
finds that a remand of the case to the RO for a new eye 
examination would be of no benefit to the veteran, and 
adjudication of this appeal, without referral to the RO for 
reexamination poses no prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 394 (1993). Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information. The Board is 
satisfied that no further action is required under the VCAA 
or the implementing regulations.

In sum, the Board is of the opinion that any deficiencies in 
the RO's development and consideration of this claim under 
the VCAA and the implementing regulations amount to no more 
than harmless errors and that further delay in the resolution 
of this claim to correct such deficiencies is not warranted, 
particularly in view of the fact that this claim has been 
pending since 1998.

Accordingly, the Board will address the merits of the claim.



II. Factual Background

Service connection was granted for a history of retinal and 
vitreous hemorrhage with retinal scar (left eye disability) 
in a December 1991 rating decision, and noncompensably 
evaluated effective from February 1991. The veteran filed a 
claim for increase in May 1998.

The record contains various VA outpatient treatment records 
from 1998 which include no treatment for a left eye 
condition. The right eye is not service-connected. 

On March 2003 VA examination, the veteran reported decreased 
vision, discomfort in the eye and photophobia. He used 
glasses for reading. On testing for visual acuity, the 
veteran had vision in both eyes. Left eye correction was plus 
0.50 minus 1.00 x 80 add plus 1.50. The non service-connected 
right eye correction was J1 near, and 20/20 far, with 
correction of plus 0.50 minus 0.75 x 90 add plus 1.50.

The left eye was noted as having marked constriction to 
approximately 5 degrees field vision remaining. The veteran 
had difficulty with fixation and picking up moving light. 
Left eye external ocular movement was full with conjunctiva 
within normal limits. Anterior segment cornea was clear and 
anterior chamber deep and quiet. Pupils 3 millimeters 2 plus 
reactive. No APD. Fundus disc cup to disc ratio 0.4. 
Posterior pole showed a vertical chorioretinal scar on the 
temporal side of the fovea one disc diameter in width and 3 
disc diameter in height. Periphery was benign. Diagnosis was 
left eye traumatic injury with chorioretinal macular scar 
service connected; with right eye reflective error and 
presbyopia.

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As in the present case, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75. 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80. VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct. 38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. With visual acuity 5/200 (1.5/60) or less 
or the visual field reduced to 5° concentric contraction, in 
either event in both eyes, the question of entitlement on 
account of regular aid and attendance will be determined on 
the facts in the individual case. 38 C.F.R. § 4.79.

Under diagnostic code 6011, localized scars of the retina, 
atrophy, irregularities, centrally located, with irregular, 
duplicated enlarged or diminished image, unilateral or 
bilateral, warrant a 10 percent rating.

Vision in the non-service connected right eye is considered 
20/40 in the absence of complete blindness.  Blindness in the 
eye is not shown in this case.  Where 1 eye is rated 20/40, a 
30 percent rating is warranted where there is visual acuity 
of 10/200 or 5/200 in the other eye.  38 C.F.R. § 4.84a, 
Codes 6077, 6074.

Under the criteria for rating impairment of visual field, a 
100 percent rating is warranted if bilateral visual field is 
limited to concentric contraction to 5 degrees; for 
unilateral visual field limited to concentric contraction to 
5 degrees, a 30 percent rating is warranted. Or rate as 5/200 
(1.5/60). See Diagnostic Code 6080. 

In the present case, the left eye disability has been rated 
30 percent disabling effective from May 5, 1998, under 
Diagnostic Code 6080-6077. The evidence shows unilateral 
visual field limited to concentric contraction to 5 degrees, 
warranting a 30 percent rating under Code 6080. The right eye 
is not service-connected, thus it is considered normal for 
evaluation of the left eye for compensation purposes. See 
Villano v. Brown, 10 Vet. App. 248, 250 (1997).

Alternatively rating the left eye disability pursuant to Code 
6080 as 5/200 (1.5/60), per Table V under 38 C.F.R. § 4.84a, 
warrants a 30 percent rating when there is 5/200 or 1.5/60 
vision in one eye, and 20/40 vision or better in the other 
eye. Diagnostic Code 6074. The corrected distance visual 
acuity in the veteran's non service-connected right eye is 
better at 20/20.

A higher rating than 30 percent is not warranted. The 
evidence shows that the veteran has vision in his service-
connected left eye. However, even if the veteran were 
considered blind in the left eye (which he is not), blindness 
in one eye having only light perception is considered to be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better. 38 C.F.R. § 4.84a, Diagnostic Code 6070. 
Accordingly, a 30 percent rating would still be applicable. 
Moreover, anatomical loss of one eye has not been shown as 
required for a 40 percent rating under Diagnostic Code 6066. 
Neither has enucleation been shown. Accordingly, the Board 
finds that the current 30 percent rating appropriately 
represents the maximum rating for this disability under these 
facts.  Impairment to a degree warranting loss of use for the 
purposes of special monthly compensation have not been shown.

After consideration of all the evidence, including the 
veteran's statements and most recent February 2005 appellate 
brief, the Board finds that the preponderance of the evidence 
is against the claim for an increased evaluation for the left 
eye disability over the period of the appeal. Therefore the 
benefit-of-the-doubt doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 

Finally, in the rating decisions and supplemental statements 
of the case, the RO determined that there were no exceptional 
factors or circumstances associated with the veteran's left 
eye disability that warranted referral of the case to the VA 
Director of Compensation and Pension Service for 
consideration of extraschedular evaluations for these 
conditions under 38 C.F.R. § 3.321(b)(1). The Board does not 
have jurisdiction to adjudicate this claim in the first 
instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The Board 
finds no exceptional factors or circumstances in this case 
for referral of the case back to the RO for such action.


ORDER

Entitlement to a rating higher than 30 percent, for retinal 
and vitreous hemorrhage with retinal scar of the left eye, is 
denied.

REMAND

The Board initially notes that the evidence of record 
establishes a diagnosis of PTSD. Service personnel records, 
DA-20, and DD-214 reveal that the veteran arrived in Vietnam 
on September 16, 1968 and left on September 4, 1969. They 
confirm that he was a rifleman in an infantry unit, and a 
military policeman, but do not document combat service. 

In an August 1998 PTSD questionnaire the veteran alleged 
numerous stressors, but provided no dates, names of persons, 
or places of the occurrences. However, he alleged medical 
injuries that occurred at the time of several stressors. 
Service medical records document the asserted injuries and 
thereby provide relevant time frames of the occurrence of the 
alleged stressors.

Service personnel records show the veteran's assignment from 
September 26, 1968 to November 11, 1968, to Co. D First Bn 
(m) 50th Inf. 173d Abn BDE USARPAC, as a rifleman. In his 
stressor statement, he described that a bug crawled in his 
ear while he was on guard duty after having been subjected to 
incoming rounds in the field during that day. Service medical 
records reflect that a bug was taken out of his ear in 
November 5, 1968, providing a date for the stressful field 
event. 

The veteran was a military policeman from November 12, 1968 
to April 10, 1969, attached to 537th PSC APO 96491, USADLB 
USARPAC Vietnam, and from April 11, 1969 to September 3, 1969 
attached to the Security Guard Company USAD-LB - RVN. 
Stressor statements assert that he was hit above the left eye 
while running from incoming rounds at the base camp, and 
service medical records show treatment for a laceration above 
the left eye in January 1969. 

He also asserts a hit on the arm with a muzzle during 
participation in the Vietnam Counter Offensive Phase V, on 
assignment to bumper guard duty and exposure to gunfire. He 
also asserts exposure to incoming rounds while on guard duty 
at the 'base camp' and suffering eye injury. Service medical 
records document an arm injury in April 21, 1969, and 
treatment a week later in April 1969 for vitreous hemorrhage 
and tear to the left retina. Significantly, in a prior 1991 
claim Form 526 or left eye disability, he reported being on 
guard duty at Long Binh when a rocket hit the latrine area 
and flying debris caused left eye injury. He has also 
asserted exposure to sniper fire as a convoy escort while at 
'base camp' as well as seeing people killed but has provided 
no details. The veteran should be advised to provide more 
specific details pertinent to the circumstances of his 
alleged stressors, such as the names of persons killed and 
the locations of the stressors. 

The veteran has unsuccessfully attempted to obtain 
verification of his alleged stressors. However, it does not 
appear that an attempt has been made by the RO to verify the 
stressors.

Although the veteran was not a combat soldier, given his MOS 
and the above, the Board believes that attempts to verify the 
asserted stressors are warranted. Appropriate unit records 
and morning reports, to include of Company D in the infantry 
unit for November 1968, the 537th for January 1969, and the 
Security Guard Co. for April 1969, may assist in stressor 
verification.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should advise the veteran 
of alternative forms of evidence he 
may submit to verify his stressors, to 
include but not limited to buddy 
statements, statements from service 
comrades, military or civilian police 
reports, and letters or photographs 
taken while in the service.

2.  The veteran should also be advised 
of the need to provide additional 
details regarding his stressors, such 
as names of persons he saw killed, 
dates of occurrences, and locations of 
the stressful experiences. 

3.  After providing appropriate 
opportunity to respond to the request 
for additional details and information 
(or after a reasonable time has passed 
with no response from the veteran), 
the RO should request unit records and 
morning reports for the designated 
periods in November 1968, January 1969 
and April 1969, and any other 
information from the appropriate 
depository, that might corroborate the 
veteran's alleged in-service 
stressors. The RO should provide the 
depository with details of the 
veteran's stressors as reported, and 
copies of any relevant service 
documents. 

4.  After receiving a response, the RO 
should prepare a report addressing 
whether the claims file establishes 
the occurrence of any action(s) (to 
which a purported stressor is related) 
or a specifically claimed in-service 
stressful experience. This report is 
to be added to the claims file.

5.  If, and only if, objective 
evidence corroborating the occurrence 
of any claimed in-service combat 
action/stressful experience(s) is 
received, should the RO arrange for 
the veteran to undergo another VA 
psychiatric examination.  

6.  The entire claims file, to include 
the report prepared by the RO, must be 
furnished to the physician designated 
to examine the veteran, and the 
examiner should note their review in 
the examination report. In determining 
whether a diagnosis of PTSD is valid, 
the examiner is instructed that only 
an event that has been corroborated 
may be considered for the purpose of 
determining whether exposure to such 
event resulted in PTSD. The examiner 
must identify how the diagnostic 
criteria for the condition are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis 
as well as all symptoms and other 
factors that support the diagnosis. 
The examiner also should also comment 
upon the link between the current 
symptomatology and the veteran's 
verified stressor(s). Complete 
rationale for any opinion expressed 
must be provided.

7.  The RO should also undertake any 
other development it determines to be 
indicated.  The RO should then 
readjudicate the issue on appeal based 
on a de novo review of all pertinent 
evidence. If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue a supplemental statement 
of the case to the appellant and his 
representative and afford them the 
requisite opportunity for response 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


